 In the Matterof SUPER-COLDSOUTHWEST COMPANYandRETAIL,WHOLESALE&DEPARTMENT STOREUNION, C. I.O.CaseNo. 16-C-1435.-Decided January12, 1949DECISIONANDORDEROn September 15, 1947, Trial Examiner Charles E. Persons issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices1and recommending that it cease and desist therefromand take certain affirmative action as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Respondent's request for oral argument is hereby denied, as therecord and brief adequately present the issues and positions of theparties.The Board 2 has considered the rulings of the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief filed by the Respondent, andthe entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, with the fol-lowing additions and modifications.1.We agree with the Trial Examiner that the Respondent discrimi-natorily discharged Walter H. Bahn and Lee R. Rainwater in vio-lation of the Act.As found by the Trial Examiner, the record doesnot support the Respondent's contention that Bahn's and Rainwater'swork record was unsatisfactory.The Respondent alleges that theimmediate cause which precipitated their discharge was the fact that'Section 8(1) and 8 (3) of the National Labor RelationsAct, which the Trial Ex-aminer foundwas violated,is continued in Section 8 (a) (1) and 8(a) (3) of the Act,as amendedby theLabor Management RelationsAct, 1947.2 Pursuant to the provisions of Section3 (b) of the Act,as amended,the NationalLaborRelations Board has delegated its powers in connectionwith thisproceeding to athree-man panel consisting of the undersigned Board Members [Reynolds,Murdock, andGray].81 N. L. R. B., No. 18.96 SUPER-COLD SOUTHWEST COMPANY97Bahn and Rainwaterwere amongthe group of employees whomGeneral ManagerFallon found loafing.But nosatisfactory expla-nation was offered to show why the two complainants were singledout for discharge of all employees involved. In agreeing with theTrial Examiner, however, we do not rely on his finding that Fallon'sspeech on August 21, 1946, the day of the discharge, was "a thinlyveiled warning to these employees that their jobs would Le insecureif they persisted in the endeavor"to unionizethe plant.Aside fromthis speech, there is convincing evidence, as fully set forth in the In-termediate Report, that at all times material herein, the Respondenthad knowledge of Bahn's and Rainwater's interest in organizing andpromoting the Union, and had evinced animus against them becauseof this activity.Thus, Service Manager Zenor told employee Taylorthat "it is too bad that Rainwater and Bahn got mixed up in thatmess just about the time they were getting ready to go out onservice.They should have known they couldn't have gotteli by with the Unionthere."In a conversation with employee Elva Word," Fallon statedthat several G. I.'s were trying to raise trouble by starting a unionin the plant, that he was planning to discharge two of them 42.We do not agree with the Trial Examiner's finding that the dis-charge of employees Calvin, Vermillion, Weaver, Moore, and Willisfor failing to obey an order to work overtime was in violation of theAct.At about 5 p. in., September 27, 1946, Foreman White orderedall employees in his department to return to the plant at 6 o'clockfor overtime work.The purpose of the order was to tear up an oldfloor and lay a new one that night so that there would be no inter-ruption to business on the following morning.As soon as the orderwas issued, several men offered plausible excuses for not returning,8The Intermediate Report inadvertently,at one place,mentions August 20, 1946,instead of August 21,as the date on which Elva Word applied for a job and was inter-viewed by FallonThat the Trial Examiner intended August 21,and not August 20,is clear from his findings that Word applied for work on August 21 ; that Fallon did notcome to the plant on August 20: and that"twice on that day" (August 21) "bothbefore and after the discharges,in conversations with Word and Schmidt,Fallon de-clared that he was prepared to close the doors of Respondent's plant if the Union camein."We have considered Respondent's point in its exceptions to the effect that Word'stestimony concerning Fallon's anti-union remarks on August 21, cannot be creditedbecause the date on his application and on the hiring slip shows August 22, which isthe day Fallon testified he saw Word.As indicated in the Intermediate Report, theTrialExaminer considered these documents but nevertheless found Word's testimonycredible.In affirming the Trial Examiner,we rely on his opportunity to observe thedemeanor of the witness;on the fact that the record shows that Word attended theunion meeting on the evening of August 21, at which he reported to Bahn, Rainwater,and Schmidt the anti-union remarks made by Fallon;and on the further fact that onthe same evening Schmidt telephoned Fallon concerning the discharge of the complainantsand reduced this conversation to writing.'Bahn and Rainwater,both veterans,were the only employees discharged at that time. 98DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich were readily accepted by White.'All unexcused employeesreturned to work, except the five complainants who instead attended aunion meeting.In our opinion, the record fails to establish that the overtime orderwas discriminatorily issued to prevent the employees from attendingthe union meetings Since we find, contrary to the views of the TrialExaminer, that the order was legally issued and the men had dis-obeyed, it, the Respondent had a right to exercise its managerial pre-rogative in ordering their discharge.3.The Respondent defends employee Taylor's discharge on theground that "he had carelessly, if not maliciously" damaged beyondtheir repair a certain compressor on which he had been working.We,like the Trial Examiner, are not convinced that Taylor was guilty ofnegligence in his work on the compressor.7Nor do we believe that theRespondent's claim of negligence motivated Taylor's discharge.As set forth in the Intermediate Report, except for the compressorincident here under consideration, Taylor's work record was com-pletely free from criticism.He had been rewarded with several payincreases during his more than 2-year period of employment and hadacted as leadman for some 4 months prior to August 1946.Givingdue consideration to Taylor's work record and the Respondent's needfor skilled mechanics, we are convinced by the record as a whole thatTaylor's active and unconcealed union interest, as set forth in the In-termediate Report, was responsible for his discharge.We thereforeagree with the Trial Examiner that Taylor's discharge was in vio-lation of the Act.4.We further find that by the statements of Service Manager Zenorto Taylor, the remarks of General Manager Fallon to employee Word,mentioned above and fully set forth in the Intermediate Report, andthe statement of Foreman Scott that anyone was foolish to vote forthe Union and that if the election went in favor of the Union "theywould all have their salaries cut back to apprentice wages and have towork for 6 months before they can expect another raise of any kind,"the Respondent interfered with, restrained, and coerced its employeesin violation of the Act.However, unlike the Trial Examiner, we"According to the Trial Examiner, one of the five complainants said he did not knowwhether he could return or not, and another declared he could not work that night orthe next.Neither, however, offered any specific excuse nor were they actually excusedThe remaining three gave no indication that they would not report for overtime work9The lumber for the floor was received at 3 p in. that day. Although Respondenthad been trying to obtain it for some time, the necessity for a speedy completion of thejob appears clear'This view is confirmed by a decision of the U. S. District Court, Northern District ofTexas,involving,inter alia,the same question of negligency by Taylor as is here raisedby the RespondentC R Taylor et al. v. Super-Cold Southwest Company,No 2358Civil.May27, 1947. SUPER-COLD SOUTHWEST COMPANY99do not find that other statements mentioned in the Intermediate Re-port were violative of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National LaborRelationsAct, the National Labor RelationsBoard hereby orders that the Respondent, Super-Cold SouthwestCompany, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Retail, Wholesale & DepartmentStore Union, C. I. 0., or any other labor organization, by dischargingor refusing to reinstate any of its employees, or by discriminating inany other manner in regard to their hire and tenure of employment,or any term or condition of their employment ;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist Retail,Wholesale & Department Store Union, C. I. 0.,or any other labor organization, to bargain collectively through repre-sentatives of their own choosing and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuatethe policies of the Act:(a)Offer to WalterH. Bahn, Lee R.Rainwater, and C. R. Taylorimmediateand fullreinstatementto their former or substantiallyequivalent positions, without prejudice to their seniority and otherrights and privileges;(b)Make whole the persons named in the preceding paragraphfor any loss of pay they may have suffered by reason of the Respond-ent's discrimination against them, by payment to each of them of asum of money equivalent to the amount which he normally would haveearned aswages during the period from the date of his discharge tothe date of the Respondent's offer of reinstatement, less his net earn-ings, if any, during said period;(c)Post at its plant in Dallas, Texas, copies of the notice attachedhereto marked "Appendix A." 8Copiesof such notice, to be furnishedby the Regional Director for the SixteenthRegion, shall,after beingsigned by the Respondent's representative, be posted immediately bythe Respondent upon receipt thereof and maintained by it for sixty(60) consecutive days thereafter in conspicuous places, including allIIn the event that this Order is enforced by decree of a Court of Appeals,there shallbe inserted in the notice,before the words."A DECISIONAND ORDER"the words : "ADECREE OFTHE UNITEDSTATES COURT OF APPEALSENFORCING."829595-50-vol. 81-8 100DECISIONSOF NATIONALLABOR RELATIONS BOARDplaces where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Sixteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply therewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed, insofar as it alleges that the Respondent discriminatorilydischarged James A. Calvin, Charles B. Vermillion, Charles A.Weaver, James R. Moore, and John W. Willis.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations,to join or assist RETAIL, WHOLESALE&DEPARTMENT STORE UNION,C.I.O.orany other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.Walter A. BahnLee R. RainwaterC. R. TaylorAll our employees are free to become or remain members of theabove-named union or any other labor organization.We will not dis-criminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of membershipin or activity on behalf of any such labor organization.SUPER-COLD SOUTHWEST COMPANY,Employer.Dated----------------By -------------------------------------(Representative)(Title)NOTE : Any of the above-named employees presently serving in theArmed Forces of the United States will be offered full reinstatement SUPER-COLD SOUTHWEST COMPANY101upon application in accordance with the Selective Service Act afterdischarge from the Armed Forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced or covered by any other material.INTERMEDIATE REPORTElmer P. Davis, Esq.,for the Board.Malone, Lipscomb, .Seal d Shuford,byGeorge E Seal/andHarry A. Shuford,Esqs.,of Dallas, Tex., for the Respondent.Mr. Fred H. Schmidt,International Organizer, of Dallas, Tex., for the Union.STATEMENT OF THE CASEUpon a second amended charge duly filed on December 9, 1946, by the Retail,Wholesale & Department Store Union, CIO, herein called the Union, the NationalLabor Relations Board, herein called the Board, by its Regional Director for theSixteenth Region (Fort Worth, Texas), issued its complaint dated June 9, 1947,against the Super-Cold Southwest Company, herein called the Respondent, alleg-ing that the Respondent has engaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the second amended charge, the complaint and the notice of hearing'thereon were duly served upon the Respondent and the Union.With respect to the unfair labor practices the complaint alleges in substancethat the Respondent: (1) through its named officers, agents and employees has"vilified, disparaged and expressed disapproval of the Union ; has interrogatedits employees concerning their Union affiliations ; and has urged, persuaded,threatened and warned its employees to refrain from assisting, becoming mem-bers of or remaining members of, the Union" thereby interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed in Section 7of the Act; and (2) discharged Walter H. Bahn and Lee R. Rainwater on August21, 1946, James A. Calvin, Charles B. Vermillion, Charles A. Weaver, James R.Moore and John W. Willis on August 28, 1946; and C. R. Taylor on October 24,1946, and has since these dates failed or refused to reinstate them, because theyjoined or assisted the Union or engaged in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection.On or about June 17, 1947, the Respondent duly submitted its answer in whichit admits the facts alleged in the complaint as to its corporate organization andthe nature of its business. that the Union is a labor organization within themeaning of the Act and that the eight employees named above were dischargedon the dates stated.The answer denies the commission of any unfair laborpractices and states affirmatively that each of the complainants was dischargedfor causes which are set forth in its answer.Pursuant to notice, a hearing was held on July 14, 15, 16, 17, 18, 22 and 23, atDallas, Texas, before the undersigned Charles E. Persons, the Trial ExamineriThe original notice of hearing covered representation Case No. 16-R-1965 in additionto the above-entitled case.The cases had been consolidated by an Order of the Boardduly served upon the parties.Subsequently the cases were severed and theRegionalOffice dismissed the representation proceedings.An amended notice ofhearingwasissued and duly served on the parties to the effect that "hearing will be had only on theissues raised by the complaint which was attached" to the original notice of hearing. 102DECISIONSOF NATIONALLABOR RELATIONS BOARDduly designated by the Chief Trial Examiner.The Board and the Respondentwere represented by counsel and the Union by one of its officials.Full opportun-ity to be heard, to examine and cross-examine witnesses and to introduce evidencebearing on the issues was afforded all parties.At the beginning of the hearingthe Respondent presented a motion for a bill of particulars.This motion wasdenied with two provisos:That reasonable continuance would be granted on theconclusion of the Board'spresentation in case the Respondent found itselfsurprised by the evidence presented and that any Board witness whom theRespondent desired would be recalled for further cross-examination.At theclose of the Board's presentation continuances were granted on Respondent'srequest.At the conclusion of the Board's case the Respondent moved to dismissthe complaint and separate paragraphs therein for failure of proof and otherreasons stated.These motions were denied without prejudice to their renewallater.They were renewed at the close of the hearing and were then takenunder advisement by the undersigned and are now disposed of by the findings,conclusions and recommendations in this Intermediate Report.The Respondentfurther renewed at this time certain motions,made during the course of the hear-ing, to strike specified testimony.These motionsweredeniedThe Board movedto conform the pleadings to the proof in matters of detail not touching substan-tive matters.This motion was granted.All parties waived the presentation oforal argument before the undersigned.Although they were duly advised thatthey had the privilege of presenting briefs for the consideration of the TrialExaminer,none has been received.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTITHE BI-SINESS OF THE RESPONDENT 2The Respondent, Super-Cold Southwest Company, is a corporation duly organ-ized under the laws of the State of Texas. It has its principal office and plantin Dallas, Texas, and a branch office in Houston, Texas. It is engaged in themanufacture, reconditioning, sale, distribution and servicing of commercial re-frigerators and compression units.During the calendar year of 1945 theRespondent purchased equipment in the State of California valued at $510,799and manufactured in the Dallas plant equipment sold for $97,480.Of the equip-ment purchased in California $5,451 worth and of that produced in the Dallasplant$4,041, in value, was sold in interstate commerce. In the calendar year1946 equipment with a value of $721,479 was purchased in the State of Californiaand products with a value of $436,450 were manufactured in the Dallas plant.Of the equipment purchased in California, $51,829 in value and of that producedin Dallas $21,754 in value, was sold in interstate commerce.For the purposes ofthisproceeding the Respondent admits, and on the foregoing data, the under-signedfinds, that it is engaged in commerce within the meaning of the Act.It.THE ORGANIZATION INVOLVEDRetail,Wholesale & Department Store Union, CIO, is a labor organizationwhich admits to its membership employees of the Respondent.2These findings are based on a stipulation of the parties entered in the record, onallegations in the complaint admitted by the Respondent in its answer and on uncontro-verted testimony. SUPER-COLD SOUTHWEST COMPANYIII.THE UNFAIR LABOR PRACTICESA. Backgroundand sequence of events103Respondent's plant is located in two buildings.The main building has threefloors.On the first are the showrooms and the offices of General Manager Fran-cis C.Fallonand that of his secretary.On the secondfloorfront are the officesof the bookkeepingand purchasing departments,of the wholesalesales managerand of the retail sales manager.At the time with which this proceeding is con-cerned, Robert Fallon, son of F C. Fallon, was purchasing agent.On the thirdfloor was located the reconditioning or assembly department under Foreman A.F. Cowan;' the paint shop under Foreman Hugh Alexander ; the sheet metal de-partment under Foreman David Wolfe; and the mechanical department underForeman Floyd ScottThe second building, located two doors away, was atwo-story building entirely devoted to the woodworking and carpenter shop.These operations were under Foreman Henry White. Other officials were H I.Meade, assistant to F C. Fallon ; J. C. Bownds, office manager ; A. Davis, gen-eral service manager ; E. N Nash, sales manager ; and All in H. 'tenor, servicemanager in Dallas.The Respondent maintains a branch office in Houston.Thisproceeding, however, is not concerned with it. In the various departments about60 production workers were employed ; there were 6 or 7 office employees.Union activities were initiated about the middle of August 1946, when ar-rangements were made for a meeting on August 20, at CIO headquarters inDallas.Eighteen employees met with Fred H. Schmidt, internationalorganizerfor the Union and its representative of record fn the instant proceeding.Allthose present signed application cards for membership in the Union.EmployeesJames A. 'Moore and Walter H. Bahn were elected as joint chairmen or spokes-men for the group. On August 21, 1946, by telephone and by letter dated Au-gust 22, Schmidt communicated with General Manager Fallon claiming to repre-sent a majority of the employees and requesting a conference for the purposeof discussion.Schmidt stated also that he was petitioning the Board to certifythe Union as exclusive bargaining representative.Fallon replied promptly,stating that the Respondent "was unwilling to recognize [the] Union or to bargainwith it, until you have furnished satisfactory evidence that you do, in fact,represent a majority of the employees who would constitute a proper unit." Inview of the Union's petition to the Board, Fallon stated that "any proposed meet-ing can now be deferred until the certification proceeding has been concluded."Bahn and Rainwater were discharged on August 21 and five employees in thecarpenter shop on August 28, 1946.A second union meeting had been heldon the evening of August 27, 1946. The Union filed a Petition for Certificationof Representatives on September 26, 1946, and an election, in which the Unionwas narrowly defeated, was held under supervision of the Board on October 22,1946Thereafter on October 24, 1940. employee C. R. Taylor was discharged.B. The discriminatory discharges1.Walter H. Bahn and Lee R. RainwaterBahnwas hired by the Respondent on January 14, 1946.He was dischargedon August 21, 1946.His employment began shortly after he was discharged3Cowan was familiarly known as Uncle Jack and is frequently referred to in therecord by that name. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom service in the Navy and his status with the Respondent was that of atrainee under the G. I. Bill of Rights.Bahn was first assigned to work in thecarpenter shop but was soon transferred to the mechanical department.Herehe came under the immediate supervision of Leadman C. R. Taylor and, late inhis service there, of Foreman Floyd Scott.When assigned duties as helper inthe service department he came under Alvin Zenor as service manager and ofA. Davis, the general service manager.About a week before his discharge Bahn was approached by Davis who statedthat he desired to assign him to a truck doing service work.Bahn testified asto the change involved in his work, as follows :Well, in the shop I was doing most everything-welding and general over-hauling of refrigeration compressors and installation of coils and com-pressors in the new refrigerators and the work I would have done on thetruck would have been, to my understanding, delivery of boxes, installationof refrigerator boxes and service work, taking service calls on boxes.Davis at the time asked Bahn if he could move to Dallas. Bahn replied thathe had bought a home in Lancaster, situated some 14 miles from Dallas, and couldnot easily do so.He suggested he could take calls over the long distance tele-phone.Bahn testified that Davis said, "We will see if we can't work it out."'It is agreed that work on the service truck was a responsible position. Service-men repair valuable equipment and prompt and efficient work is required tosafeguard the perishable products contained therein.Rainwaterwas hired on May 6, 1946, as a trainee under the Veterans Admin-istration training program.Until his discharge on August 21, 1946, he workedin the mechanical department, first cleaning up compressors and overhaulingthem and later installing units in boxes.Both Bahn and Rainwater were paid65 cents an hour throughout their period of service with the Respondent.Thiswas in addition to their governmental allowance.Bahn and Rainwater were active in informing the employees of the plan fora union meeting on the evening of August 20, 1946. Bahn testified:Iwas all for the meeting and trying to get as many out as I could. .. .[I talked] to every one that I could come in contact with all the employeesaround the plant that I came in contact with through the day, like maybeI would be over in the carpenter shop after some type of board, or somethingto set a unit on, and I would say something to somebody over there, and if Iwould go in some other department, I would say something there. .He further stated that he made no attempt to conceal his activities. ThatRainwater was similarly active is indicated by his credited testimony, "I talkedit [the meeting] up around the shop."He named six employees whose attendancehe had invited 6 Both Bahn and Rainwater attended the meeting and each*Davis testified that he said,"We will have to see about that and see what can bedone about it," and further"Idismissed it from my mind, when he couldn'tmove toDallas"He further stated that lie had nothing to do with the discharge and did notknow it was contemplated5The prominence of Bahn and Rainwater in the organizational campaign is indicatedby certain testimony of Taylor.He was asked who he thought were members of theUnion organizing committee.He answered :A. I thought Mr Rainwater and Mr. Bahn were.Q. You thought the Super-Cold Organizing Committee was Mr. Rainwater and Mr.Bahn?A. Those two is all I knew was making an effort at the time. SUPER-COLD SOUTHWEST COMPANY105signed an application card.During the meeting an election was held for theposition of chairman of the group.Employee James A. Moore received the high-est number of votes but since Bahn was a very close second it was agreed thathe and Moore should become joint chairmen. Schmidt suggested that the em-ployees present take cards with them and solicit other employees to sign.BothBahn and Rainwater did so. Bahn, being inexperienced in union matters, solic-ited Foreman Scott to attend the Union meeting.As Bahn testified, Scott repliedthat as a foreman he could not participate in union activities.The Board's reliance in proving that Respondent had knowledge of the unionactivities of Bahn and Rainwater rests in part on this solicitation of Scott's at-tendance by Bahn. Further, Rainwater testified that Scott asked him on thefollowing day how the meeting went.Rainwater replied, "all right" so far ashis knowledge went.Although Scott admitted that he told Balm "along aboutthe 20th" that since he was a foreman he could not participate in union activities,he denied the remainder of the testimony by Bahn and Rainwater ° After con-sidering the demeanor of these witnesses, the mutually corroborative characterof this testimony by Bahn and Rainwater and in the light of further incidentsset forth in detail below, the undersigned rejects Scott's denial and credits thetestimony by Bahn and RainwaterConfirmation of knowledge of their union activities by General Manager FrancisC. Fallon, the official responsible for their discharges. is found in the testimonyof a former employee of the Respondent, Elva Word. It was Word's testimonythat he applied for employment at Respondent's plant, where he had a "buddy,"Bill Davenport, working, at approximately 4: 45 p. m. on August 20, 1946.Hisfurther testimony is recorded as follows:Well, I got acquainted with [Fallon] out in the main floor, hit him up fora job.He said, "Well, lets go in my office, and we will talk this thing over."Iwalked in the office and I introduced myselfHe asked me where I wasfrom, and he asked me how much experience had I had as a refrigerationman, mechanic. I told him I had nine months in Draughon's Business Col-lege in Oklahoma City, and three months with Vaden Refrigeration in Okla-homa City.Well, he asked me-he told me, said "I am laying a couple of guys off in themorning."Said, "I think I can put you on," and said-he asked me didIbelong to the Union I told him, "No." And he said, "There are someof these ex-G. L's around here that are raising a little trouble, starting totrying to get a Union in here."Then he said, talked a long time about theUnion.In other words, he didn't talk anything in favor of the Union, alwaysseemed like it was all against the Union.Well, he said, "You wouldn't want anyone to tell you when to go to workand tell you how many hours a week you can work, . . the Union does that.We don't need a Union . . . I will go even further if the Union comes in, I willclose the doors."That is the last statement he said.Word further testified that he filled out an application form that afternoonand was thereafter introduced to Scott by Fallon who said, "Starting tomorrowmorning he is going to work and I want you to take him up and show himaround."Itwas Word's testimony that while he was at the Union hall thatScott further testified that he told Bahn, "a union was good for some people but notfor me " 106DECISIONSOF NATIONALLABOR RELATIONS BOARDevening he met Bahn and Rainwater for the first time and learned of their dis-charge.He told Schmidt of his conversation with Fallon. Schmidt typed astatement and Word signed it.This statement, bearing the date August 21, 1946,was entered in the record. Its content is substantially in accord with Word'stestimony quoted above.His statement relative to the circumstances underwhich it was taken was fully corroborated by Schmidt.7 Fallon denied theconversation ascribed to him by Word.He testified that he left the office about4 p. m. on August 21; that his interview with Word occurred on the morning ofAugust 22, 1946, and that Word began work immediately. In support of thistestimony the Respondent introduced the application form and hiring slip bothdated August 22, 1946.After consideration of the full record and the demeanor of the witnesses con-cerned the undersigned rejects Fallon's denials and credits the testimony ofWord and Schmidt. Each impressed the undersigned as candid and truthfulwitnesses.Their testimony was clearly and readily given and was specific incharacter.It was not shaken under lengthy and searching cross-examination.The events which immediately led to the discharge of Bahn and Rainwaterwere encompassed within a brief period.Fallon left Dallas by automobile ona vacation trip on August 8, 1946.He returned about 8, 30 p. in. on August 19.Being tired and having arrangements to make for his wife's leaving on August20, he did not go to his office until the morning of August 21.After disposing ofhis accumulated mail he made a tour of the plant.When he opened the doorof the third floor on which the mechanical, painting, reconditioning and assem-bling, and sheet metal departments were located lie discovered "a completeslow down or shut down of [the] departments on that floor." Rainwater wasseated on the work bench and other employees were gathered around.' It wasFallon's testimony that "There was no work being done." Foreman Scott waspresent but was giving no attention to affairs in his department.As Fallontestified he reprimanded Scott, saying, "Scott you keep those fellows off thatbench, and if you can't, I'll get somebody that can, and if I catch a man on thatbench again, I will fire you and the man." Fallon further testified that hefound similar lack of industry in the other departments on the third floor andin the carpenter shop located in a nearby buildingThere he found ForemanHenry White, who, although on vacation, had visited the shopHis brother,Frank White, was temporarily in charge.H. White, as Fallon testified, toldhim of dissatisfaction among the G. I. trainees, because some of them weregetting larger governmental allowances than those complaining.As Whitestated the matter those dissatisfied blamed Office Manager J. C. Bownds forthis inequality of treatment.Later Jack Cowan, foreman of the reconditioningand assembly department, coni;rmed the statement of White's relative to thegrievance of certain trainees.Fallon then determined to call a meeting of alltrainees at 2 p. in.Bownds at the time was in Houston. The foremen, however,attended the meeting.At this meeting Fallon made a speech.As reconstructed from the testimonyof Board witnesses,' he said :1. I understand there is some dissatisfaction among the employees.Allthe men came to the plant with good discharges that they should be proud' Rainwater also testified that Word was present at the Union hall on the evening ofAugust 21. 1946.8Scott testified that Rainwater had been singing a little song whereat the other em-ployees were much amusednBahn;Rainwater;Calvin;and Vermillion.Cf. Fallon. SUPER-COLD SOUTHWEST COMPANY107of and that I would be proud to possess myself. If any man is dissatisfiedif he will stand up and say so I will write a letter to the Veterans Adminis-tration stating that the man is unsatisfactory for the job and recommendinga transfer to some other type of work. But if anyone tries to undermineme I'll see that his government subsistence is cancelled.102.When you were in the battle field if a Jap or a German came throughthe lines and called on you to assist in killing the colonel, would you do it?3.You men are getting the best type of training available in the UnitedStates.Imight pay you 50 cents an hour but I am paying 65 cents becauseIwant to see my employees go home satisfied and with a substantial checktomaintain their families.Fallon in his testimony stated he "had called to their minds the fact thatthey came there as trainees, that they were either sent by the Veterans Bureauor came of their bwn accord, but in no case were they selected by us."Hefurther stated that his foremen had remonstrated with him for taking in somany trainees and had complained of lack of cooperation from them.Fallon'sfurther testimony relating to paragraph 1, above, reads :I told them that the veterans' program was designed to give them theirtraining, that we had it there for them, and it was evident that some ofthem did not appreciate the opportunity that they were being given.I told them that we had definite-we knew definitely that some of themwere not fitted for the training and we'd prefer that those men, who mustknow they are not fitted for the training, would voluntarily withdraw fromthe training and allow us to turn them back to the Veterans' Bureau.Fallon deniedin toto,as silly, what is incorporated in paragraph 2.However,he testified as follows :I told those boys that they had had good Army training ; they realized theimportance of discipline ; that I had had complaints in the departments fromthe foremen, as to the conduct of the men in front of me, and they mustconsider their foreman in the same light that they considered their colonelin the Army.That is what I told them.Under questioning Fallon substantially admitted having said in effect what isincorporated in paragraph 3 above. Since three Board witnesses," whom theundersigned finds in every respect worthy of credence, were clear in their remem-brance of the passages quoted and substantially corroborated each other, Fallon'spartial denials and divergent versions of these passages can not be accepted.Fallon asserted, in his testimony, that his purpose in calling a meeting of theG. I. trainees wa, "simply to put them right on their subsistence pay; no otherreason."On the basis of his own testimony regarding his speech on that occasion,as well as that of the Board's witnesses, this was palpably not true. Fallonmade no mention of the subject of subsistence pay until employee Moorebroached that matter in a question from the floor. The burden of Fallon's10stand to be pushed around, and that if we were dissatisfied, he would wi rte a letter andsee that we were transferred to another job, and if we stuck around and were fired, hewould write a letter to the Veterans Administration disqualifying us "11Bahn, Rainwater, and Vermillion.Calvin also corroborated the testimony of thesethreewitnessesin regard to the quoted statement about the hypothetical question re-garding killing the colonel. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDremarks, as he stated the matter, was admonishing the trainees that some ofthem were not taking full advantage of their opportunities or were unfitted for thetraining available and suggesting that it would be wise for such employees tovoluntarily withdraw. It is clear that his reference to an enemy within thelines referred to the Union of whose advent during his vacation he had recentlylearned.The purport of his speech was to give the trainees a warning againstsupport of that organ zation.12Itwas Fallon's testimony that he was responsible for the decision to dis-charge Bahn and Rainwater and that he made this determination on the morn-ing of August 21. As he was leaving that evening he instructed his assistant,H. I. Meade, to have Scott inform Bahn and Rainwater that they were tocall for their checks at the close of the day.When so instructed Scott demurredon the ground that he had recently been appointed foreman and that he had akindly feeling toward Bahn and Rainwater as fellow G. I.'s! Meade then tookthe matter upon himself and told them that they were being dismissed. Upontheir inquiry as to the reason Meade answered only "Your work is just notsatisfactory." 1eImmediately thereafter Bahn and Rainwater joined in applying to Scottfor an explanation. Scott stated that he knew nothing about the dischargeand had not been asked about their work." That evening they, together withemployees Gordon and C. R. Taylor, met Scott on the street.Rainwater's testi-mony gives the following account of this interview :Well one of the men [Gordon] asked him [Scott] what was the matter withour work and he said he didn't see anything, that we were two of the besttrainees he had, that he could send us to draw parts and we would get ourparts and complete a job without him having to tell us or help us on it.When this testimony was quoted to Scott he denied that he had made such astatement.Bahn 15 and Taylor corroborated this testimony in full detail.Under these conditions the undersigned is constrained to reject Scott's baredenial.Bahn and Rainwater together with other union adherents visited the Unionhall on the evening of their discharge day.After listening to their story SchmidtcalledFallon on the telephone about 7:40 p. in.He had been erroneouslyinformed that three union employees had been discharged.As Schmidt stated12This was the impression gained by Bahn.His pertinent testimony reads :I thought Mr. Fallon was putting himself as the colonel and putting us thatjoined the Union and were trying to get the Union in the shop as the Jap that wasslipping in trying to kill himThat is the way I would state it.To further explainmy idea for that, it was more or less a joke around the shop that afternoon, lustreferring to Mr. Fallon as the little colonel.13This quotation is from Bahn's testimony.Rainwater's version reads .Your work is not satisfactory. . . . We just don't like the way you do it.14Scott confirmed these statements, testifying that their discharge "wasn't discussedwith me.Mr Meade let them go." "I didn't know until Mr. Meade came up thereand told me "15Bahn's version reads :He stated that afternoon that Rainwater and I were the only two trainees hehad in the shop, that he could turn loose on a project without constantly standingover them and telling them every move to make.He said he could turn a job overto us and that we would go ahead and work it out and he wouldn't have to worryabout it.Taylor's testimony is to the same effect SUPER-COLD SOUTHWEST COMPANY109their conversation in his testimony,he assured Fallon that a majority of theemployees had authorized the Union to represent them and asked for a meetingas soon as possible to discuss recognition of the Union and the negotiation of acontract.Fallon stated that he could not meet with Schmidt until the followingMonday.He further affirmed that the claim of a majority membership was nottrue and declared,as Schmidt testified,that "he had ways of knowing how manyare and how many are not members of the Union."When Schmidt referred tothe fact that three men had been discharged that day and stated that theemployees would be afraid to tell him whether or not they adhered to the Union,Fallon retorted that the men had not been discharged because they were members,and furtherdeclared,as Schmidt testified,"Let's get this clear.Iwant you to know that Iwill close these doors down there before I will see a union come in." 18 Schmidtexpressed an intention to file a petition for an election with the Board and alsoa charge of unfair labor practices covering the discharges.Fallon's testimonyagrees as to the circumstances of the interview and itsgeneral outline.He stated that he told Schmidt two men "were dischargedfor cause."He denied having made any statement that he would close the plantdoors if the Union came in. It will be rememberedthatWordtestified to asimilar statement by Fallon madea short timeearlier in the day.Since bothSchmidt and Word impressed the undersigned as trustworthy witnesses, theundersigned is impelled,after consideration of the demeanor of the witnessesinvolvedand the entire record, to credit the mutually corroborative testimonyof Schmidtand Wordand to reject Fallon's denial that he made the statementquoted.Schmidt on the eveningof August21, 1946, assisted Balm and Rainwater inwriting letters to Fallon requesting a v.rittcn statement of the r:ason for theirdischarge.Underdate of August 31, 1946, Fallon replied stating,in identicalletters, "the cause for your discharge was incompetence and inability on yourpart to developunder thetraining programinto the typeof man needed andbeing trained for duties as a serviceman."The letterfurther stated that theirservices were"unsatisfactory."On thefollowing morning Schmidt accompanied by Balin and Rainwater dis-tributed a leaflet to the employees of the Respondentas theyreported for work.Itwas headed"Mice or Men" and, after rehearsingthe factsof the dischargeon August 21, 1946, announced that the Union was filing chargesagainst theRespondent and concluded with an appeal for 100 percent membership in theUnion.ConclusionThe record as stated in detail above shows that Bahn and Rainwater weresummarily discharged on the day after their attendance at the initial Unionmeeting which they had actively promoted and for which on the day of theirdischarge they had been soliciting members.Responsibility for the dischargerests solely on General Manager Fallon who returned to the plant on themorningof August 21 after 2 weeks' absence on vacation. It does not appear that he madeinquiry as to their work record during his absence. Scott who hadassumedthe duties of foreman in the mechanical department on August 5, shortly beforeFallon's departure on vacation, was not consulted and disclaimedany share in18 Schmidt quoted this statement in a letter sent to Fallon, dated August 22, 1946.Fallon's answer written on the 23rd "denies that he made the statement 'Which youattempt to quote." 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe decision to make these discharges.Furthermore Scott at the time statedthat their work had been eminently satisfactory.The Respondent sought to justify its action by attacks on the work recordsof Bahn and Rainwater.Bahn had been assisted on applying for employmentby E. N. Nash, sales manager for the Respondent.Bahn and Nash had formedan acquaintance as fellow-Texans while in service with the Navy. On a datenot exactly established in the record but "four or five or six weeks" beforeBahn's discharge, Nash inquired of General Service Manager A. Davis howBahn was getting along.Nash replied in language which indicated that Bahnwas a worthless employee.17Nash thereafter proffered the suggestion to Bahnthat "the way for any man to get along in the company was to keep himselfbusy and not wait for somebody to tell him what to do." Davis testified thathe had frequent occasion to discuss Bahn and Rainwater and other employeeswith Fallon and had been constrained to make unfavorable reports about themand other trainees.His estimate of their records was, in effect,that Bahn waslacking in initiative and that Rainwater was boisterous and interfered withthe work of other employees by manifestations of the exuberance of youth.Davis testified that he made such reports early in their employment and atintervals thereafter.18However,Davis testified that he "had no quarrel withMr. Rainwater's work."Fallon testified what in the course of such reportsDavis stated that others were "not doing so well."However, Fallon could notrecall the names of any employees adversely reported on other than Bahn andRainwater. It will be remembered that despite such alleged adverse reportsDavis discussed with Bahn the possibility of a service truck job where hisresponsibilitieswould have been increased and be would have worked prac-ticallywithout direct supervision.Respondent's answer avers that Balm'srefusal to move to Dallas in order to accept this position was one reason forhis discharge.Davis, however,testified that Bahn's chance of making goodin the position was so slight that he would not have felt justified in advisingBahn to sell his home in Lancaster and move to Dallas.Respondent's answer declaresthatBahn and Rainwater "were discharged onAugust 21, 1946, prior to Respondent's being notified or having any knowledgethat there was a Union claiming to represent the employees."The record,however, makes clear that the Respondent was fully cognizant of the move to17Both Nash and Davis so testified1SDavis'recollectionwas hazy as to the date when such discussion occurredHetestified that he made such a report to Fallon"around a week" before Bahn and Rain-water were dischargedSince Fallon was absent on his vacation from August 8 toAugust 20,1946,this was manifestly impossibleDavis further testified,"Idon'trecallany exact time when I just specifically talked about them two with him [Fallon] "Fallon,however,testified that he discussed Bahn and Rainwater with Davis about 10a. in on August 21, 1946. This testimony readsI told Mr Davis about the situation I had found upstairs and he said that wasno news to him. He said"I told you we had troublemakers in that department."I said,"Who are they 7" He said,"Mr. Rainwater is the biggest troublemaker"I said,"Is there anyone e1se9"He said, "Balin is just about as bad."Davis testified that he went to Crockett,Tees, "ea'ly in the morning" that clay;Fallon that he spent 2 hours in his correspondence and therentter made a complete tourof the two buildings discussing conditions found with Foremen Scott,Cowan. andWhiteThere is obvious difficulty in correlating their testimonyEqually trouble-some is the fact that Davis manifested no recollection of such it conferenceFallonfurther testified that he made his decision to discharge Bahn and Rainwater before thisdiscussion with DavisIn this state of the record the undersigned has given no weightto Fallon's alleged conference with Davis on August 21, 1946. SUPER-COLD SOUTHWEST COMPANY111unionizethe plant.Fallon's speech to the trainees on August 21, 1946, was athinly veiled warning to these employees that their jobs would be insecure ifthey persisted in the endeavor.Twice on that day both before and after thedischarges, in conversations with Word and Schmidt, Fallon declared that hewas prepared to close the doors of Respondent's plant if the Unioncame in.That the underlying cause for the discharge was Bahn'S and Rainwater's unionactivity was clearly stated by Service Manager Alvin H. Zenor to Taylor onan occasion shortly after the discharges when they were drivingto a servicecall.As recorded in Taylor's testimonyZenor said:It is too bad that Rainwater and Bahn got mixed up in that mess justabout the time they were getting ready to go out on service. They shouldhave known they couldn't have gotten by with the Union there."Although Zenor denies that this conversation occurred, the undersigned acceptsTaylor's testimony as correct.Taylor was an exact and careful witness whofrequently admitted the truth of matters damaging to his own interests.Asa leadman for some months he had close contact with Zenor and it is plausiblethat confidential conversations of the type quoted above might occur betweenthem.Finally, conclusive proof that General Manager Fallon was cognizant of themovement toward union organization before the initial discharges occurred isfound in credited testimony of Respondent's ownwitness, Foreman Scott, givenunder cross-examination.19This testimony is recorded as follows :IQ. I will ask you to state whether or not it isn't a fact that . . . F. C.Fallon called you into his office, two or three days before Bahnand Rain-water were discharged and asked you if there was anybody soliciting forthe Union.A. Yes, I believe Mr. Fallon did call me in thereQ. And at that time you told him you didn't think they were?A. That's right.SinceFallon did not return from his vacation until August 20, 1946, and didnot visitthe plant until the following day, it is clear that he must have madethis inquiryon August 21, 1946.After consideration of the complete record and of the demeanor of the wit-nesses involved, the undersigned concludes and finds that Bahn and Rainwaterwere summarily discharged when their leading part in themovement towardunion organization became known to Respondent's General Manager Fallon.Thedischarge followed immediately upon the first Union meetingat which Balm hadbeen elected joint chairman of theUnion adherents.Fallon madethe decision,as he testified, on his own initiative on the first day of his return after 2 weeks'absence.Under these conditionsthe undersignedfinds that the attacks on thework records of Bahn and Rainwater were afterthoughts broughtforward asspecious pretexts to justify discharges, which were, in reality, caused by theunion membership and activity of Bahn and Rainwater.2.James O. Calvin, CharlesB. Vermillion,Charles A. Weaver, James A. Moore,and John W. Willis.Calvin, Vermillion,Weaver, MooreandWilliswere discharged on August 28,1946.Theirservice for the Respondent is indicated in the following table:"Fallon testifiedthat he didnot remembermaking thisinquiry but"he could havedone it."He placed the date asafter August22, 1946. 112DECISIONSOF NATIONAL LABORRELATIONS BOARDApproximateDateof hiringlength of servzoeCalvin --------- March 28, 1946________________________5 monthsVermillion----- August 12, 1946________________________ 21/2 weeksWeaver -------- January 9,1946________________________ 8 monthsMoore_________ - oyember2,1945______________________- 10 monthsWillis 20_______April 1, 1946__________________________5 monthsAll of these men except Weaver were G. I. trainees and carpenter's helpers-Weaver was a journeyman carpenter and received 871/2 cents an hour.Moore,presumably because of his longer service, was paid 75 cents an hour.The threeothers were paid the entrance rate of 65 cents an hour.All of these five employees, except Calvin, attended the first Union meetingand signed Union application cards on August 20, 1946.As stated above Moorewas elected chairman, or spokesman of the group that night.Calvin signed an ap-plication card next day on the solicitation of Willis.Buttons carrying the letters"C. I. 0." were distributed either August 21 or 22 and each of the five, as the recordclearly reflects, regularly wore such a button thereafter.This gave publicitythroughout the plant to their membership due to a general roll call ordered byFallon on the morning of August 22, 1946.All employees, including clerical work-ers, supervisors and officials were summoned to the third floor, immediately afterthe opening hour on that date.They were grouped in one space.Bownds calledthe roll of production employees in the order of their clock cards and other em-ployees from an alphabetical list.As the names were called employees answered"here" and moved to a designated space a considerable distance from the originalgroup.All employees were present or accounted for.Fallon testified that heordered this procedure because of a threat made by Schmidt in their telephoneconversation the night before to the effect that "he would do all he could to stopthe production in the plant." 21Both Fallon and Bownds admitted that the pres-ence of employees could have been easily checked by inspection of the cards inthe time clock racks and by observation of the six or seven officeemployees'Nevertheless Fallon insisted that the only reason for the roll call was to seewhether or not people were out on strike.When asked to account for his presenceand that of Meade, his assistant, he replied, "I am always where there is any-thing going on, if I can be; that was the reason I was there."He testified furtherthat Meade's presence was for similar reasonsUnrefuted and credited testimony by Calvin shows that his wearing it Unionbutton definitely came to the attention of a supervisor.Calvin testified thathis work attracted the attention of Foreman David Wolfe of the metal departmentwho solicited him to transfer there from the carpenter shopOn August '2. 1946,while attempting to induce Calvin to transfer, Wolfe noticed the Union buttonand said,"Throw that button away, it won't get you a hot dam thing."A Union meeting was called for the evening of August 27, 1946. It was an-nounced some days in advance and was the subject of considerablediscussionabout the plant.The assembly department on the third floor was experiencing20Willis did not appear as a witness. It was stated that he was in California. Thefacts as to his service were stipulated on the record by the parties21 Schmidt denied that he made such a threat. The undersigned does not find itnecessary to resolve this conflict of testimony.22Also available was an inter-communication system through which the employeespresent couldhave been checked SUPEII-COLD SOUTHWEST COMPANY113difficulty because of the fact that the floor was badly wornHeavy cabinets incourse of being fitted with refrigeration apparatus were rolled along an assemblyline on dollies.T7psuccessful,efforts had been made to purchase flooring.OnAugust 27, 1946, Robert Fallon, son of General Manager Fallon, who was pur-chasing agent for the Respondent, found that he could purchase the necessaryflooring.It was accordingly arranged that Foreman A. F. Cowan of the assemblydepartment should clear the floor space before the close of operations that day andthat Foreman Henry White should assemble an overtime crew to lay the floorthat nightThe plan was to finish the operation so that the assembly line couldcontinue next day with the minimum of inteiiuptionThe record presents a congeries of conflicts of testimony and contradictions asto simple matters of tact which renders judgment difficult.White testifiedthat near 5 p in., on August 27, 1946, as the employees in the carpenter shopwere preparing to leave for the day, "I told them that I wanted every man thatcould drive a nail to be back there at 6: 00 o'clock." It was White's further testi-mony that he gave no other order and had not requested the employees individuallyto work overtimeHowever, there were admitted exceptions in the case of hisbrother Frank White and employee Herbert Voight who was working with himon an outside jobFrank White came in about 4 o'clock that afternoon and, asForeman White testified, agreed to work overtime and to notify Voight of theplan to lay the floor that pight.Moreover, employee August J. Cobern, whoassisted in laying the floor, testified without contradiction and the undersignedcredits his testimony, that White asked him to work overtime about 4 o'clock thatafternoon.He testified further that he overheard Coy B. Fraizer excuse himselffrom working on the ground that his brother was coming home from service inthe army.Foreman White testified that Fraizer was excused from overtime workand confirmed this statement.Further, Weaver and Vermillion agreed in testify-ing, and the undersigned credits their statements, that Foreman White asked themto work overtime at about 4: 00 p. in. August 27, 1946.Weaver then told Whitethat he could not work overtime on the evening of either August 27 or August 28.Vermillion stated in answer to White's request, "Well, I don't know."The un-dersigned finds on the basis of this testimony, and of the entire record, that Whitewas in error in testifying that his order at 5 p. in. was his only announcement ofthe projected overtime work.White's testimony, in general, was inexact, confused and, at times, contradic-tory.He testified that the space refloored was approximately 20 by 30 feet.Cobern estimated the space in his testimony at 35 to 40 feet by 12 feet. Cowantestified that he had measured the new floor on the day preceeding his testimonyand found it to be 40 feet by 12 feet in area. The difference in area betweenthis exact measurement and Foreman White's estimate is over 100 square feetSuch discrepancies by a carpenter of over 20 years' experience, in a job onwhich he had worked and concerning a floor in a building with whose dimensionshe was familiar, casts discredit on the exactitude of his testimony generally.White ordered 500 board feet of 4-inch flooring. The invoice shows that 535feet were delivered.His testimony proceeded on the assumption that only theflooring bought was used until his attention was called to the fact that 535board feet will cover, with allowances for matching and a minimum of waste,considerably less than 500 feet of floor.White then testified that about 100board feet in stock were taken to the third floor and laid next morning. Again,he testified that he had decided in the afternoon of August 27 that he wouldneed the entire crew of 21 carpenters to tear up and relay the floor in an 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDevening.When he was questioned, under cross-examination, as to the possibilityof using so many men in the limited space to be covered, he reduced his estimateto 12 or 15 men. His credited testimony shows, however, that of 21 membersof his crew one was on vacation, 2 were unavailable since the terms of theirhiring provided that they would not work overtime, and that he had excused 8others without question or protest23This reduced the possible crew to 10.Ofthese, 5 men worked 24 and the 5 under discussion here failed to report.WhileWhite stated that the job was unfinished when the overtime employees quitabout 10 or 11 p. in., he did not give an accurate estimate of the space notfinished that evening. Cobern testified specifically that the employees quit workabout 10:00 p. in. and that the floor had been finished except one strip 13/4inches at one end and 2% inches at the other.23 Cowan stated that some18 to 20 inches in width of the floor was not laid on the evening of August27, and that 2 carpenters worked there most of the next forenoon.White,however, testified that employee Wiggins completed the job in a couple of hoursnext day.Furthermore, White testified under direct examination that he hadno knowledge that the 5 employees discharged were members of the Unionor any union.Under cross-examination he admitted that he had seen each ofthem wear a Union button. Because of these discrepancies in White's testimony,and others discussed in detail below, the undersigned has not credited him unlesshis statements were corroborated and confirmed by other credible witnesses.After starting the five employees who reported to work on the flooring job,White called Fallon and reported that he had a short crew and doubted that hecould finish the job that night.He suggested that Fallon come to the plant.Fallon drove to the plant in his automobile and picked up Bownds on the way.White's testimony as to what then transpired is recorded as follows:I told him I wasn't going to get it through that night, I didn't have enoughmen. I wanted to talk to him about the other men that hadn't showed up.******I told him I thought we ought to fire them. If I had to run the shop I hadto have discipline down in the shop, or I couldn't run the shop no otherway.2°Fallon testified that when he arrived White stated that he could not finishthe flooring that night; that he then told White to do the best he could and23 Itwas Foreman White's testimony that Voight told Frank White he had promisedto help his brother move. Foreman White accepted that excuse.William Bankstonstated that his wife was sick ; Coy B.Fraizer stated that his brother was returningfrom Army service ; Otto Williams that he had been working on a church and desiredto finish the job that night;L A Roberts that he "wasn't feeling good" ;T. T Barnesthat he lived out of town ; G. C. Stevenson that "he wasn't feeling well and he didn'tfeel like working"; C. A Keel that "his wife was sick or something like that." In eachcase, as White testified,he told these employees,"Okay."J.0 and C. R. Harwell wereelderlymen and it had been agreed when they were hired that they would not workovertime nor at night.24WillisFicklin, JamesW.Wiggins,J.J.McKenzie,FrankWhite and August J.Cobern.Foreman White was also present and did an undetermined amount of work.25Coburn's testimony at this point reads :That was measured.We measured that that night in order to rip down a piecethe next morning and send over these to be nailed down.2°Bownds heard this discussion and testified as follows :Mr. White made the statement that several of the men he had told to come backto work,didn't report,didn'tgive him any excuse and he didn't like it.He toldMr. Fallon he wanted him to do something about it. . . . wanted them fired. SUPER-COLDSOUTHWEST COMPANY115expressed surprise that he had been called to the plant to receive this information.Fallon's testimony as to what next transpired reads as follows :He (White)said,"That is not it. These men that didn't show up de-liberately flaunted my authority when I told them that they should work."He told me he told all the men that could drive a nail to come back thatnight and I said to him, "Well,you told them all to come back"and he said,"Yes, but there is some of them old men that never do come back, but Ihave been giving these young fellows all of the extra work and I expectedthem to back me up, to come back and help me. Those are the fellowsthatdidn't come back."*******"I can't run that department if you are going to let the men run it."******0"Well," I said, "Henry we ought to think about this. Why don't we getthe men in here tomorrow morning and talk to them?""No sir," he said, "I have stood all I am going to stand. It's either me orthem."At Bownds' suggestion Fallon called his attorney, stated the situation, andrequested his advice.Fallon testified that he was advised, "If youcan't firethem under those conditions, you might as well close the placeup."White wasthen recalled and the decision reached to discharge the men.Bownds testified that White then, on Fallon's orders, pulled the cards of thefivemen and gave them to Bownds who figured the time and typed out thechecks.A short time later Fallon, as Bownds testified, came to theoffice andsigned the checks.Bownds then put them in his desk for safe-keeping. Fal-lon, however, testified very positively that he did not sign the checks until thenext morning.When the five men reported for work nextmorningthey found that theircards had been removed from the time-card rack. On application to Whitethey were told, "I haven't got a thing to do with it. Don't tell me. Go seeMr. Fallon." o Calvin, Vermillion, Weaver, and Moore agreed in testifyingthatWhite on giving out their checks, asked them no questions and gave noreason for their discharge.As Calvin testified, when asked whether he madeany explanation regarding his absence on the evening of the 27th, "I didn't havetime, sir, I had only got in within 5 minutes before I had my check in myhand." ¢8a+This quotation is from Calvin's testimony.28 Vermillion testified of his interview with White that "there was no comment betweeneitherone of us. . . . I just asked him if he had my check and he said, 'Yes,' and thatwas all."Weaver, shown by the record to bea man sparing inthe use of words, testifiedas follows :Q. Did Mr. White say anything to you at the time he gave you your check?A.He never said a word.Q.Did you say anything to him?A. I didn't open my mouth.Moore, who accompanied Weaver, gave testimonysimilar ineffect.It isrecorded asfollows :Q.What conversation, if any, did you have with Mr. Henry White?A.We asked him did we get paid off too, and he said, "You sure do."829595-50-vol. 81-9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhite, however, gave the following testimony regarding his conversationwith Moore on the morning of August 28, as he gave him his pay check:Q.What did you say?A. I asked him why he wasn't down the night before.Q.What did he say?A. He said he had other business to attend to.Q.Why did you ask him, Mr. White, why he didn't show up.A. I asked him why he didn't give an excuse the night beforeWhite further gave practically identical testimony in turn relative to his con-tacts that morning with Weaver, Calvin, Vermillion, and WillisHis furthertestimony reads :Q. Your testimony is that you asked each of these five persons the samequestions, and they gave you identically the same answers, is that right?A. That is right.Q. Identically the same answers?A. That is right.The undersigned finds this testimony wholly incredible both on generalgrounds and after consideration of the widely various characteristics, vocab-ulary, temperament and education, as evidenced by the record, of the four com-plainants who appeared as witnesses.As stated above, the undersigned hasnot felt justified in putting reliance in White's unsupported testimony.Herefour witnesses, found worthy of credence, directly refuted his testimony.Underthose conditions the undersigned rejects this testimony of White and credits thatof the four Board witnesses.After a period of indecision the five discharged employees determined to seekan explanation from Fallon.Weaver was occupied in packing his tools and waslate in joining the group. Seemingly he took no active part in the subsequenthappening in Fallon's office.On Fallon's invitation to enter the office Moore, inhis capacity of Union chairman, made the initial inquiry as to the cause of thedischarges.Fallon testified that he then stated that he preferred to have Fore-man White present.His further testimony, which is in accord with that of theother participants and is credited by the undersigned, reads :We didn't discuss anything further until Mr. White cameWhen hecame in, I said, "Now Henry these men want to know why they were dis-charged.We called you here because you are the man who demands theirdischarge."He said, "They know why they were discharged. They refusedto work last nightBesides most of these fellows have been loafing on thejob."Then there was a bedlam broke loose. I don't know who said whatafter that.It ended with a little dark fellow [Calvin] shaking his fist inmy face trying to pull his shirt off, and shouting, he wished he had me ina fox hole.As Fallon and the other witnesses testified, he expressed full willingness tomeet Calvin in personal combat.Meade, who had summoned White, and Moore,restrained Calvin and escorted him from the office.ConclusionsRespondent's answer avers that Moore, Vermillion, Weaver, Willis, and Cal-vin "were discharged for refusing to obey orders of their foreman, Henry White, SUPER-COLDSOUTHWEST COMPANY117and for refusing to report for overtime work on the evening of August 27, 1946,and making no explanation in connection with the same,and such discharges weremade at the request of the foreman who was charged with maintaining disciplinein his department;and such conduct of the employees constituted a flagrantdisregard of the authority of their foreman."Nothing in the record suggests that either of these employees had refused toobey any order of Foreman White other than his instruction given at about 5: 00p. in. August 27, 1946, to return for overtime work, unspecified as to character orduration,at 6: 00 o'clock that evening.Each of the four complainants who ap-peared as Board witnesses testified positively that it was understood that over-time work was on a voluntary basis. Such understanding has support in thisrecord in the unhesitating and uncritical manner in which White,as his owntestimony clearly shows,accepted all reasons given on August 27 for not return-ing for the overtime work. It should be noted in this connection that the menexcused were mainly the older and more skilled workmen who would have beenmost valuable in getting the flooring laid efficiently and expeditiously.Moreover,Calvin, as his testimony,confirmed by White, shows had on a previous occasionfailed to keep a promise to return for overtime work and *had thereafter beenexcused on explanation,without penalty or reprimand.Weaver,as found above,had declined to work overtime when approached by White.His refusal wasaccepted without comment at the time.Vermillion also told White that he wasnot certain he could work.This fact did not protect him from summary dis-charge in his absence and without opportunity to explain his failure to report.In general it cannot be found that the order given by White at 5 p. m. August27, 1946, was a legitimate order nor that failure to obey it was a "flagrant disre-gard of the authority of their foreman."Contracts of employment in the UnitedStates do not convey such plenary control of employees'time nor require themto forego plans made for the use or enjoyment of their free time on such slightnoticeNor yet do such contracts lodge in the foremen full discretion to de-termine whether the work planned for overtime is of such importance thatemployees perforce must devote their free time to its performance.This is aquestion customarily determined freely between employer and employee.Thisdetermination is in effect a newcontractfor a limited and mutually fixed periodThe contention by the Respondent that the employees could be legitimately orderedto perform overtime work at any time and for any period detracts from itsaffirmative defense.It does not accord with the readiness with which Whiteaccepted excuses proffered by eight of his best qualified employees.The testimonyof the four complainants definitely proves that there had been "no meeting ofminds"to execute such a contract of employment.The attempt to bolster its case by casting discredit on the word record of thesecomplainants, is found by the undersigned to be a further weakness in its defense.It is clear from the testimony of Bownds, White, and Fallon that the decision todischarge these five employees was made on the evening of -August 27, 1940,solely on the basis of the failure to report for overtime that night.Their timewas computed, their checks written and signed and the discharge fully consum-mated that evening.Nothing in the record suggests that consideration was givento their work record.One of the employees discharged, Vermillion, had beenemployed less than 3 weeks.His capacity was still undetermined.White testi-lied that Weaver had built a cabinet too short on one occasion not del;nite]y fixedIt is clear that this mistake had been condoned.He testified also that "Moorehad been a pretty fair hand, and Calvin had been a pretty fair hand.The others 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDweren't so hot."No specific evidence was adduced to support the generalindictment.Nor can any support be found in the record for the statement in the answerthat the five employees discharged "madeno explanation."The discharges weremade without giving opportunity for such an explanation.White's testimonythat he asked each of them next morning why they had not appeared and in eachcase was told they had other business, as found above, is incredible and refutedby the testimony of four credible witnesses. Its effect is only to cast discrediton the Respondent's attempteddefense.The five men were all Union adherents and customarily wore Union buttonswhile at work.Moore was chairman and spokesman for Union employees.Fallon admitted that he had seen him wear a Union button. It is proven thatthe Respondent had knowledge of such Union connection.The record as a wholereflects that Respondent was sternly opposed to the entry of the Union into itsplant.The Union meeting called for the evening of August 27 had been freelydiscussed in the plant for several days preceding. It is a justified inferencemade by the undersigned that Respondent and its supervisors were informed ofthat meeting.Each of the five employees discharged attended the meeting. Itcannot be successfully argued that attendance on such a meeting was a lessworthy excuse than some offered by other employees and accepted without protestby Foreman White. In the anti-Union atmosphere of Respondent's plant it is anecessary conclusion that such attendance and a desire to discourage Unionactivities had a substantial part in the decision to discharge five employees whoprior to the advent of the Union had been acceptable employeesThat the dis-charge had the effect of discouraging membership in the Union is shown by thefact that the practice of wearing Union buttons in the plant practically ceasedthereafter.After consideration of the entire record and the demeanor of thewitnesses involved, the undersigned concludes and finds that James A. Calvin,Charles B. Vermillion, Charles A. Weaver, James A. Moore, and John W. Williswere discharged on August 28, 1946, 1 week after the discriminatory discharge ofBahn and Rainwater, because of their Union membership and activity.C. R. Taylorwas hired by the Respondent in late July 1944 as a helper orgeneral workerin the mechanical department.His entering wage was 65 centsan hour.After a short period he was assigned work in reconditioning andrebuilding of compressors. . He had had prior experience for 35 years withcompressors, pumps and steam engines in the oil fields. In January 1945 andfor a period of about 6 months he was given a bonus of $10.10 a week. This was101/_, hours overtime pay at65 cents anhour countedas time anda half.AfterJuly 15, 1945, Taylor received 87 centsan hour.For a periodof about 4 monthspreceding August 5, 1946, he acted as lead man in the mechanical shop. Fore-man Smith quit at the beginning of this period and at its close Foreman FloydScott returned from war serviceto assumethis foremanship.As lead manTaylor had no authority to discipline, hire or discharge employees.As hedescribed his duties they were "to help the new men and instruct them as to whatto do and how to do it, and help them with their work." The record contains nocriticisms of Taylor's performance as a workman during the period of 2 yearsand 3 months from late July 1944 to October 22, 1946.Taylor had been given the wrong address for the initial Union meeting onAugust 20, 1946, and wasnot inattendance.However, he signed an applicationcard on the solicitation of Rainwater and Bahn on the morning of August 21.He made no secret of his Union membership and sympathies. That his mem-bership was known to the Respondent is shown by several contacts he had with SUPER-COLD SOUTHWEST COMPANY119supervisory employees or officials.A week or two after the discharge of Bahnand Rainwater, Bob Fallon, as Taylor testified, asked him what he thought ofthe Union and if the employees would organize.Taylor replied that he believedthey would and added, "Bob, I have been a Union man all my life, I first joinedthe Union in 1905, the Oil and Gas Well Workers." Taylor further testified thathe told Fallon he had "belonged to some Union practically all [his] life, in all[his] public work."Taylor also testified about an incident occurring on the dayof the Board election, October 22, 1946, as follows :I had started from the shop over to the carpenter shop, down the alley.Bob [Fallon], Mr. Zenor and one other party, I don't remember who it was,was standing out at the back of the house conversing about the election. Idon't know just what it was. They had set up a booth inside, and Bobhollered out at me as I got a few feet from him, walked up and said, "Howdo you think it will go this evening?"He said, "Do you believe the Unionwill win?" I says, "I know they are strong for it in the shop, at least, Ithink so, and from what I bear they are pretty strong for the Union in thecarpenter shop, and I believe it will go over."Although Fallon gave a qualified denial of these incidents, saying,inter alia,"I remember having no conversation with Mr. Taylor or any other employee of thecompany about the Union or any other organization" and "I recall no conversa-tion of that type at all," the undersigned credits this detailed and specific testi-mony of Taylor and rejects Fallon's denial.Taylor further testified that at the time the election notice was posted, heoverheard Foreman Scott tell a group of employees that "anyone was foolish tovote for it [the Union], that if they did, if the election went in favor of theUnion, that they would all have their salaries cut back to apprentice wages andhave to work for 6 months before they can expect another raise of any kind, beeligible for one."Taylor replied to Scott, that he "thought that he was wrongabout that ; that there would be no reduction made ; that if the Union went overthey were organized, the contract would be drawn between the company and theUnion and a regular scale set for the different kinds of work." Scott denied thatthis incident took place but after considering the demeanor of these witnesses,certain contradictions in Scott's testimony set forth below, and damaging admis-sions made by him, the undersigned rejects his denial and finds that this incident,stated by Taylor with convincing specificity and unshaken under searching cross-examination, occurred substantially as set forth in his testimony.It will be remembered that in discussing the discharge of Bahn and Rainwater,an incident in which Zenor discussed the matter with Taylor, was set forth above.Taylor gave testimony regarding another incident occurring sometime betweenAugust 21 and October 22, 1946, and recorded as follows :Zenor called me aside and asked me if I knew how the boys stood on theelection of the shop.I told him I thought they were pretty well solid for the Union.Well, hesaid, "You know them all and the boys all like you.Why don't you go upand feel them out and see how they are going, and explain to them that if itgoes Union, that the old man will close the dern thing down and won't anyof us have any job left."Taylor explained the designation "old man" as a familiar reference to GeneralManager Fallon. 120DECISIONSOF NATIONALLABOR RELATIONS BOARDWhen called as Respondent's witness and questioned regarding the testimonyquoted, Zenor said, "I did not make that statement." After considering thedemeanor of Taylor and Zenor as witnesses and the setting of this testimony inthe entire record the undersigned has rejected Zenor's denial and credits Taylor'stestimony.Finally, compelling evidence that Taylor's union sympathies and activities hadattracted the attention of Respondent's supervisors is contained in testimonygiven in cross-examination by Foreman Scott as Respondent's witness. It isrecorded as follows.Q.Mr. Scott, did you have any conversation with Mr. Henry White aboutTaylor, a day or two before he was discharged?A.Mr. White told me-I don't recall the exact date, that he [Taylor] wasdown in his shopsoliciting.Q. Soliciting for the Union?A. That's right.This uneon troverted testimony is credited by the undersigned.The incidents preceding Taylor's discharge occurred in the 4 days, October 21to October 24, 1946.A used domestic refrigerator, described as a 6-foot Norge,had been sold on October 21 and was to be reconditioned for immediate delivery.The following account, unless otherwise indicated, follows Taylor's testimony,which the undersigned credits.On the 21st Taylor tore down the refrigeratingunit, tested it for leaks, washed the parts with carbon tetrachloride, reassembledthe unit, replacing all gaskets, and refilled it with sulphur dioxide gas.Thatnight the refrigerator was given a test run. It was found that it did not freezeice cubes efficiently.On October 22, Scott and employee Harden,29 attemptedadjustments.They added gas.Finding that this did not increase the freezingaction, they attempted to "pump it down," i. e., remove the gas. In so doing theyhad difficulty.As Taylortestified,I passed by when they were still working on it, and I said, "What is thematter ; won't it pump down?" It seemed it took an unusually long time topump what little water was in it out.He [Scott] said, "I think we got alittle shot of water," which had happened.Well, I found the water in itwhen I tore it down the next day.About 3: 00 p. m. on the 22nd Scott instructed Taylor to change the unit overfrom sulphur dioxide gas to methyl chloride gas. This was an operation withwhich Taylor was fully familiar. It involved, as his testimony reads,You have to take out all the machinery, clean it thoroughly to changethose refrigerators, wash it out with carbon tet., see that it is dry.We alsochange out the evaporator and put in a different system of expansion.That afternoon Taylor pumped down the unit. The procedure is to attacha quarter-inch copper line to the suction valve and pump out the sulphur dioxidegas by running the compressor. Since this gas has a bad odor and is acid incharacter it is customary to pump it into a container full of caustic soda, or lyewater.This deodorizes and neutralizes the gas.Taylor finished the operationat 5: 00 o'clock quitting time that night.A vacuum gauge attached to the unitshowed that he had approximately a 26- or 28-inch vacuum.30 Taylor closed the'This name is variously misspelled on the record as Hardy, Harding,and Hardin.30Taylor was uncertain in his remembrance of this figure. It seems improbable thatthe used compressor could pull more than a 26-inch vacuum. Scott agreed to thisfigure in histestimony. SUPER-COLD SOUTHWEST COMPANY121suction valve while the motor was still runningHaving tested the unit for leakson the preceding day, he had confidence that it would hold.He removed thecopper line from the caustic solution but did not detach it from the unit since thewrench needed was not at handOn the next morning, October 23, he found thecopper line had been pushed down in the lye water container.Taylor consistentlytestified that he could not be certain whether it was in the water or not.How-ever, his testimony and that of Scott indicates that the reading on the vacuumgauge had not changed during the night.Taylor was principally engaged during the day in changing the evaporator.This change was necessitated by the characteristics of the methyl chloride gasto be installed. In the afternoon, however, about 3: 00 p. m. he took out thecompressor and found the pistons "frozen."On investigation he found water inconsiderable amount in the compressor body.At this point Taylor's testimonyis recorded as follows :I called Mr. Scott's attention to it. I called his attention to the fact thatI had water in it, when I first discovered it, in the coils, in the condensorcoils, and he had stated the day before that he thought he got water in itwhen he pumped it down.******That is why he was pumping so long trying to get it out. He made theremark, "No wonder I couldn't get anything out of it," after he started it up.Well, when he discovered the compressor was stuck, he said, "We won't havetime to try to loosen it up; we will get another compressor and replacethat one."There was no complaint of any kind made at the time in regardto it being full of water, stuck up. No mention was made until the next morn-ing when I was called down to Mr. Fallon's office.On application to the supply room, on Scott's instructions, for a new compressor,Taylor found none available.He then found a used unit, the compressor fromwhich would serve, and began operations to install this in the unit.He wasso occupied next morning shortly after the opening hour when he was summonedto Fallon's office. Scott and Bownds were also present. All four of these indi-viduals were called as witnesses.There is no substantial variance in theiraccounts of what then transpired. Fallon asked Taylor to explain the conditionof the compressor.He stated matters as set forth above, stating further thatthe vacuum gauge showed no leakage during the night. On inquiry Scott statedthat he found the copper line in the lye water that morning and that the gaugeshowed 26 or 28 inches of vacuum. Fallon then suggested that compressor valvessometimes leak and called attention to the fact that compressor units were scarceand hard to obtain. Taylor agreed that these matters had been covered inmemoranda which had come to his attention. Fallon then directed Taylor toreturn to his work.Scott testified under direct examination that he made a written report toGeneral Manager Fallon on the condition of the compressor unit and Taylor'sresponsibility for the damage and that Fallon's action was based on this report.Under cross-examination he presented a divergent story.His pertinent testimonyis recorded as follows :Mr. Taylor went to the stock room and I went ahead and laid out mywork and then Mr. Fallon's son came up to me and asked me the extentof the compressor being ruined. 122DECISIONS OF NATIONALLABOR RELATIONS BOARDQ. The next thing that happened was that Bob Fallon came up, is thatright?A. That's right.Q.What did Bob Fallon say to you?A. He came up there and wanted to know what had happened to thecompressor, what was wrong with it, why it couldn't be used.Q.What did you tell him?A. I went over and showed it to him.A.Well, I told him that the case was evacuated and had set moisture backinto it, caustic soda water.Q. Is that all you said?A. No. I told him Taylor was working on the job. He asked me who wasdoing it and I told him, I said, "Taylor."Scott further testified that Taylor's discharge was announced to him by Bowndsabout 4: 30 in the afternoon.As he testified, Bownds said, "You can tell Mr.Taylor to turn in all his company equipment.His service here-that lie wasquitting or was being let go."Taylor testified, however, that he had worked only a few minutes after hisinterview in Fallon's office when Scott came back and after a short intervalcame to Taylor and said, "Jimmy, Bob [Fallon] said to check your tools in yourtool box and come down and get your check." He further testified that he waspaid for 1 hour of work on the morning of his discharge, October 24, 1946. This.accords with the testimony of General Manager Fallon that he made the decisionto let Taylor go immediately after he had interviewed him. The undersignedfinds significance in the obvious attempt of Respondent's witnesses, GeneralManager Fallon, Office Manager Bownds and Foreman Scott to conceal thefact that Bob Fallon had a leading role in the events preceding Taylor'sdischarge.Bob Fallon appeared as a witness for the Respondent and denied,as stated above, that he had had certain conversation with Taylor pertainingto the Union.He made no mention of his participation in the events precedingTaylor's discharge.Bownds testified that he learned of the damage to the com-pressor through the stockroom clerk and that on going to Fallon's office to discussthe matter he found him considering a written report from Scott.Bowndsdid not mention Bob Fallon in this connection.Bownds' testimony as to eventsfollowing the interview in Fallon's office reads as follows :Well,Mr. Scott then left the office and Mr. Fallon asked me, he says,"What do you think we ought to do," and I said, "Well, that certainly lookslike he has been destroying property, carelessness," and he said, "Well, Ibelieve we will make up his check." So, I pulled his card and went upstairsand wrote out his check.In this state of the record the undersigned finds the testimony of Respondent'switnesses largely discredited.Manifestly a direct attempt was made to concealthe fact that Bob Fallon was active in the events immediately preceding Taylor'sdischarge."It will be remembered that, as set forth above, Bob Fallon hadmanifested interest in Taylor's Union opinion and activities.He was wellinformed of Taylor's Union connections.31The undersigned notes that Bob Fallon and Bowndsshared an office. SUPER-COLDSOUTHWEST COMPANY123ConclusionsRespondent's answer stated that "C. R. Taylor was discharged for inefficiencyand because of his having been careless in the handling of certain equipmentwhich resulted in a total loss of the company's equipment and damages to thecompany in the sum of$105.00."Since nothing in the record supports the allega-tion of inefficiency, while Taylor's considerable period of service,his substantialwage increase and his selection to act as lead man in a period closing only 21/2months before his discharge,sufficiently disproves this accusation,the undersignedfinds no merit in this contention of the Respondent.Bownds, Scott,and Fallonasserted in their testimony that Taylor was guilty of carelessness in handling therefrigeration unit on October 22 and 23, 1946.An excerpt from Fallon's pertinenttestimony states that he made the decision to discharge Taylor because of the"fact that he had carelessly,if not maliciously,destroyed company equipment."The record,however, does not sustain this contention.Bownds' testimony carriesthe implication that the compressor was valueless.It developed,however, thathis knowledge of its actual condition was confined to the statement that "Mr.Taylor said the body was no good,and would have to be changed out." Scotttestified under direct examination as Respondent'switness as follows :Q Were you there when it [the compressor]was taken apart?A. I was.*******Q.What was the condition of it then?A. It had water in it.Q.Was the equipment used after that?A. No, sir.Q.What was done with it?A. It was sold for junk.Scott further testified that the compresser was "ruined"by the lye water whichit contained.Under cross-examination,however, Scott gave contradictory testimony.Hewas asked about possible procedure to free "frozen"compressors and restorethem to use and whether such an attempt had been made on the compressor whichfigured in Taylor's discharge.His subsequent testimony reads as follows :A.We never did get this one unfroze.We had to send it to the shop toget it unfroze.Q.Was it unfrozen in the shop?A. I don't know.The Eureka Manufacturing Company does that.Q. The compressor you took off the machine that Taylor was working on,you sent out to the Eureka Manufacturing Company?A. That's right.Q.What did they do to it?A. I don't know what they done to it. They done all the work on Universalbodies because we didn't have any parts there.Fallon testified regarding the compressor as follows :I found that the valve plates were badly corroded,and the flapper balance,that covered the little holes the valves made, were practically gone, and thatthe cylinders were stuck tightly to the cylinder walls. I looked where theytook the base off and the entire shell,where the oil had been on there wascorroded,like a piece of heavy sandpaper all over. The body was useless. 124DECISIONSOF NATIONALLABOR RELATIONS BOARDWe left it around there for quite a little while, and finally threw it in thejunk.Despite the fact that such disagreement among Respondent's witnesses makelaboring of these matters a work of supererogation, the undersigned is con-strained to point out that Scott, if his testimony is to be credited, had spent aconsiderable time working with Taylor on the compressor.His significanttestimony reads as follows :We had taken the compressor off and put it over on a bench, trying to turnthe fly wheel, and whenever we couldn't turn the fly wheel, we turned itbottom-side upwards and removed the bottom base, around the bottom, sowe could look into the eccentrics in it.Q.Well how long did you continue working on it or examining it afterTaylor walked off.A. Oh, I would say ten or fifteen minutes. After we examined it, we takenthe base off of it, why then we found the water in it, we couldn't turn it, then.We turned it over and taken the head and valve plates off of it.After this intimate and extended examination, it will be noted that Scott con-sidered the compressor worthy of shipment to a company for restorative treatment.Testimony of Respondent's witnesses, as to the value of equipment damaged,presents similar infirmities.Bownds, who testified that he was directly re-sponsible for the storeroom stock, stated the retail value in October 1946 of theentire refrigeration unit at from $125 to $135.Only the compressor body, as hetestified, could not be used.The remaining equipment lie valued at $55. Onthis basis the total damage, at a maximum, was $80Fallon was asked to "explain somewhat exactly what items go into that $105"alleged in Respondent's answer to represent the damage to equipment.He replied,Roughly, the body was worth about $55.00 replacement value of all partsof the body.What else now9Q.What else makes up the $105 00?A.Well, the receiver, which was also a loss, was worth, as I recall,about fifteen or eighteen dollars, with the valves and everything possiblytwenty dollars.Then the condenser part which also had to be thrown away,was worth, I imagine, you see there are valves and stuff on that whichgo into the make up, and that is what I understood made up the expense.After considering the full record the undersigned is not convinced either thatthe compressor body was ruined through carelessness on Taylor's part or that theRespondent's testimony proves damage from any cause to the extent of $105.0aas alleged.These allegations as to the reason for the discharge of an employeeafter 2 years and 3 months of entirely acceptable service do not carry conviction.Rather the undersigned finds the cause for Taylor's discharge in his persistencein union activities after the previous discharge of seven Union adherents. Justas Balm's and Rainwater's discharge followed immediately on the first Unionmeeting and that of five employees in the carpenter shop occurred on the nextday after the second Union meeting, so Taylor's discharge was coincident withthe renewed union activities associated with the Board election on October 22,1946.His union sympathies had been manifested in conversations with severalof Respondent's supervisors and officialsJust before his discharge ForemanWhite had reported to Scott, Taylor's foreman, that Taylor had been solicitingfor the Union in the carpenter shop.Thereafter a pretext for his discharge was SUPER-COLD SOUTHWEST COMPANY125found in the alleged damage to equipment. It is inherently incredible that acapable, careful and responsible employee throughout over 2 years of serviceshould suddenly "carelessly if not maliciously" damage equipment.He mustbe expected to continue faithful in the performance of his duties as he continuedsteadfast in his allegiance to the Union. In such union membership and activitylies the only plausible reason for Taylor's discharge.After consideration of thefull record the undersigned concludes and finds that C. R. Taylor was discrimina-torily discharged for that reason.The undersigned finds that by the discharge of Walter H Bahn and Lee R.Rainwater on August 21, 1946; of James A. Calvin, Charles B. Vermillion, CharlesA.Weaver, James A. Moore, and John W. Willis on August 28, 1946, and ofC. R. Taylor on October 24, 1946, and the subsequent refusal to reinstate them,the Respondent discriminated in regard to their hire and tenure of employmentand the terms and conditions of their employment and discouraged membershipin a labor union. By these discharges, and by the acts and statements ofGeneralManager Fallon, Service Manager Zenor, Purchasing Agent RobertFallon, Foremen Wolfe and Scott, as set forth above, the Respondent interferedwith, restrained, and coerced its employees in the exercise of rights guaranteedin Section 7 of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of Respondent described in Section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action found necessary to effectuate the policies of the Act.It has been found that the Respondent discharged Walter H. Bahn and Lee R.Rainwater on August 21, 1946, James A Calvin, Charles B. Vermillion, CharlesA.Weaver, James R. Moore, and John W. Willis on August 28, 1946, and C. R.Taylor on October 24, 1946, and thereafter refused to reinstate them because oftheir union activities, thus unlawfully discriminating in regard to the hire andtenure of their employment and the terms and conditions of their employment.It will be recommended that the Respondent be ordered to offer them immediateand full reinstatement to their former or substantially equivalent positions 12without prejudice to their seniority and other rights and privileges. It will befurther recommended that the Respondent make them whole for any loss of paythey may have suffered by reason of the Respondent's discriminatory action, bypayment to them of a sum of money equal to the amount they normally wouldhave earned as wages from the dates of their respective discriminatory dis-charges to the date of the Respondent's offer of reinstatement less their netearnings during said period.°'n In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former positionwherever possible, but if such position is no longer in existence, then to a substantiallyequivalent position."SeeMatter of The Chase National Bank of the Guy of NewYork,San Juan, Puerto Rico Branch,65 N. L. R. B. 827.asBatter of Crossett LumberCo., 8 N. L R. B. 440, 497-498 126DECISIONS OF NATIONALLABOR RELATIONS BOARDRespondent's discharge of the employeesnamedabove for their participation inunion activity constitutesan offensewhich strikes at the heart of the Act .mTheundersigned is convinced that such action is potentially related to the unfair laborpractices proscribed by the Act, and that danger of their commission in thefuture is to be anticipatedfromthe Respondent's proven pastoffenses.In order,therefore,tomake effectivethe interdependentguaranteesof Section 7 of theAct, the undersigned will recommend that the Respondent be ordered to ceaseand desist from in any manner infringing upon the rights of employees whichare protected by the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes thefollowing:CONCLUSIONS OF LAW1.Retail,Wholesale& Department Store Union,affiliatedwith theCongressof IndustrialOrganizations,isa labor organization within the meaning ofSection 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment and theterms and conditions of employment of WalterH Balm,Lee R. Rainwater,James A. Calvin,Charles B. Vermillion,Charles A Weaver,James R. Moore,John W. Willis, and C. R. Taylor,the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(3) of the Act.3By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section7 of the Act,the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONS1.On the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Respondent, Super-Cold Southwest Company,its officers, agents, successors, officials, and assigns shall:1.Cease and desist from:(a)Discouraging membership in Retail, Wholesale & Department Store Union,CIO, or any other labor organization, by discriminating in regard to the hireand tenure of employment or any terms or conditions of employment of itsemployees ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form, join, or assistRetail,Wholesale & Department Store Union, CIO, or any other labor organiza-tion, to bargain collectively through representatives of their own choosing andto engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Offer to Walter H. Bahn, Lee R. Rainwater, James A. Calvin, Charles B.Vermillion, Charles A. Weaver, James R. Moore, John W. Willis, and C. R.Taylor, immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and other rights andprivileges ;31N. L. R. B. v. Entwistle ManufacturingCo., 120 F.(2d) 532, 536(C. C. A. 4). SUPER-COLD SOUTHWEST COMPANY127(b)Make whole those employees for any loss of pay they may have sufferedby reason of Respondent's discriminatory action against them ;(c)Post at its plant in Dallas,Texas, copies of the notice attached heretomarked "Appendix A." Copies of said notice,to be furnished by the RegionalDirector for the Sixteenth Region, after being signed by the Respondent's repre-sentative,shall be posted immediately by the Respondent upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said noticesare not altered,defaced, or covered by any other material ;(d)Notify the Regional Director for the Sixteenth Region in writing, withinten (10)days from the date of the receipt of this Intermediate Report, whatsteps the Respondent has taken to comply herewith.It is further recommended that unless on or before ten (10)days from the dateof the receipt of this Intermediate Report, the Respondent notifies the RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947,any party may, withintwenty(20) days from the date of service of the order transferring the case tothe Board, pursuant to Section 203.45 of said Rules and Regulations, file withthe Board, Rochambeau Building, Washington 25, D. C., an original and sixcopies of a statement in writing setting forth such exceptions to the IntermediateReport or to any other part of the record or proceeding(including rulings uponallmotions or objections)as he relies upon, together with the original and sixcopies of a brief in support thereof ; and any party may, within the same period,file an original and six copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.85.As further provided in said Section 203.46,should any party desire permissionto argue orally before the Board, request therefor must be made in writing tothe Board within ten (10) days from the date of service of the order transferringthe case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations,be adopted by the Board and become its findings, conclusionsand order, and all objections and exceptions thereto shall be deemed waived forall purposes.CHARI.Es E.P St8ONS,Trial Examiner.Dated September 15, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a TrialExaminerof the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that: 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist RETAIL, WHOLESALE & DEPARTMENT STOREUNION, C. I. 0., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.WE WILL OFFER to the employees named below immediate and full re-instatement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of thediscrimination.Walter A. BahnCharles A. WeaverLee R. RainwaterJames A. MooreJames A. CalvinJohn W. WillisCharles B. VermillionC. R. TaylorAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regardto hire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.SUPER-COLD SOUTHWEST COMPANY,Employer.Dated ------------------------By --------------------------------(Representative)(Title)NOTE : Any ofthe above-named employees presently serving in the Armed Forcesof the United States will be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced, or covered by any other material.